Title: To Thomas Jefferson from William Carne, 10 March 1807
From: Carne, William,Summers, L.
To: Jefferson, Thomas


                        
                            Gadsbys Tavern—Alexandria 10 March 1807—
                        
                        At a meeting of the democratic republicans of Alexandria County, William Carne was appointed Chairman &
                            Lewis Summers Secretary
                        Whereas, it is notorious that an interest foreign to that of the Nation & inimical to the present
                            administration, prevails in this County—It is the opinion of this meeting, that it would tend to aid principles, which it
                            is the pride as well as boast of republicans to support, that the majority of the majestracy should be placed in the hands
                            of Men, whose honor none dare doubt, whose attachment to the Constitution of their Country have been attested by their lives, at the same time that they add to their nomination from a due respect to the opinions of others, the names of those, whose previous conduct, justify an opinion of their moral Characters, & usefulness in official Situation—
                        Therefore it was resolved, that this meeting recommend the following gentlemen to the President of the U.S.
                            as proper persons, to constitute, the majestracy of this County, at the expiration of the present Commission. And they do
                            hereby recommend respectfully the following persons viz Robert Young—Joseph Dean, John McKinny—Alexander Smith—George
                            Slacom, Clement [Sewell], Peter Wise, Amos Alexander, Richard Dinmore,
                            James McGuire, Richard Libby—John Richards, & Nathan Robinson
                        George Gilpin—Abram [Jaw], Jonah Thompson, Cuthbert
                            Powell, Jacob Hoffman & Simon Sommers—
                        Resolved—that the President & Secry of this meeting sign the foregoing resolutions and transmit a
                            Copy thereof to the President of the U.S.
                        
                            Willm Carne Chairman
                            L Summers Secry.
                        
                    